UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4133


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILMER NAHUN CAMPOS-MEJIA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cr-00292-HEH-1)


Submitted:   September 10, 2015          Decided:   September 18, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Acting Federal Public Defender, Frances H.
Pratt, Carolyn V. Grady, Assistant Federal Public Defenders,
Alexandria, Virginia, for Appellant.     Dana J. Boente, United
States Attorney, S. David Schiller, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wilmer   Nahun     Campos-Mejia        appeals    the    district     court’s

order revoking his supervised release and sentencing him to 24

months’   imprisonment,     above      the   Sentencing       Guidelines’   policy

statement range.         Campos-Mejia contends that his sentence is

plainly unreasonable.       Specifically, he claims that his sentence

is procedurally unreasonable because the district court relied

on 18 U.S.C. § 3553(a) (2012) sentencing factors not enumerated

in the list of factors in 18 U.S.C. § 3853(e) (2012) to be

considered when imposing a revocation sentence.                     Campos-Mejia

also claims that his sentence is procedurally unreasonable in

light of the Government’s suggestion that increased punishment

was   appropriate   in    order   to    ensure    he    was    punished   for   the

crimes underlying the revocation of his supervised release.                     We

affirm.

      “[T]he sentencing court retains broad discretion to impose

a term of imprisonment up to the statutory maximum.”                        United

States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (ellipsis

and internal quotation marks omitted).                 “We will not disturb a

district court’s revocation sentence unless it falls outside the

statutory maximum or is otherwise plainly unreasonable.”                        Id.

(internal quotation marks omitted).               “[T]he [same] procedural

and substantive considerations that guide our review of original

sentences inform our review of revocation sentences as well.”

                                         2
Id.    (internal           quotation        marks          omitted).         However,          for    this

initial inquiry, “[i]n determining whether a revocation sentence

is unreasonable, we strike a more deferential appellate posture

than we do when reviewing original sentences.”                                       Id. (internal

quotation marks omitted).

       A    revocation          sentence          is    procedurally          reasonable         if    the

district court considered the advisory policy statement range

and    the       §    3553(a)       factors        applicable          to    supervised          release

revocation.            Id.; United States v. Crudup, 461 F.3d 433, 438-40

(4th Cir. 2006).               A sentence is substantively reasonable if the

district         court        stated        a     proper       basis        for     concluding         the

defendant            should     receive          the       sentence     imposed,          up    to    the

statutory            maximum.       Crudup,            461   F.3d     at     440.         “Only      if   a

revocation sentence is unreasonable must we assess whether it is

plainly so.”              Padgett, 788 F.3d at 373.

       We conclude that Campos-Mejia’s challenge to the procedural

reasonableness of his sentence based on the district court’s

reference            to     unenumerated           § 3553(a)          factors        lacks        merit.

Although the district court referenced unenumerated factors, it

does       not       appear     from    the        record      that        the    court        primarily

considered           or    relied      on       them    when    determining          Campos-Mejia’s

sentence.            See United States v. Webb, 738 F.3d 638, 641-42 (4th

Cir.    2013).             Moreover,        to     the       extent    the        court    considered

unenumerated factors, we conclude that they were “relevant to,

                                                       3
and considered in conjunction with, the enumerated § 3553(a)

factors” and, therefore, that reference to the omitted factors

did     not      render       Campos-Mejia’s            sentence         procedurally

unreasonable.       Id. at 642.

      We    likewise      conclude       that     Campos-Mejia’s          contentions

regarding the Government’s assertions at his revocation hearing

are meritless.       Imposing a sentence for the purpose of punishing

the   underlying      conduct     as    a   new   offense,    rather       than    for

breaking      the      court’s         trust,     might      constitute           plain

unreasonableness.         See U.S. Sentencing Guidelines Manual ch. 7,

pt.   A(3)(b)    (2014);    United      States    v.    Simtob,    485    F.3d    1058,

1063-64 (9th Cir. 2007); Crudup, 461 F.3d at 437-38.                         However,

even if the Government’s reasoning at sentencing were taken to

imply that Campos-Mejia should be sentenced for a new offense,

we cannot attribute this reasoning to the district court on the

record before us.         See United States v. Bell, 667 F.3d 431, 447-

48 (4th Cir. 2011).         On the contrary, the record discloses that

the district court based the sentence it imposed on the advisory

policy statements and the factors enumerated in § 3583(e).

      Because we conclude that Campos-Mejia’s revocation sentence

is    not   procedurally     unreasonable         and    because     he    does    not

challenge its substantive reasonableness, it is unnecessary to

determine       whether    the     sentence       is     plainly     unreasonable.

Padgett, 788 F.3d at 373.              Accordingly, we affirm the judgment

                                            4
of the district court.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5